Exhibit 10.1

 

BEFORE THE KANSAS DEPARTMENT OF HEALTH AND ENVIRONMENT

 

IN THE MATTER OF:

Case No. 04-E-0034

 

MGP Ingredients, Inc.

1300 Main Street

P.O. Box 130

Atchison, Kansas  66002

 

Source ID No. 0050002

 

AMENDMENT 2 OF CONSENT AGREEMENT AND FINAL ORDER OF THE SECRETARY

 

Roderick L. Bremby, Secretary, Kansas Department of Health and Environment
(KDHE) and MGP Ingredients, Inc. (MGP) hereby state and agree:

 


1.             ON JANUARY 11, 2006, KDHE AND MGP ENTERED INTO CONSENT AGREEMENT
AND FINAL ORDER (CAO) FOR CASE NO. 04-E-0034, ATTACHED AND INCORPORATED HEREIN
BY REFERENCE.


 


2.             WITHIN PARAGRAPH 29 OF THE CAO, MGP AGREED TO ACCEPT A
SOURCE-WIDE VOLATILE ORGANIC COMPOUND (“VOC) CAP OF 95 TONS BASED ON A 12 MONTH
ROLLING AVERAGE.  MGP HAS FAILED TO MAINTAIN CONTINUOUS COMPLIANCE WITH THE VOC
CAP.  ON NOVEMBER 23, 2009 KDHE AND MGP ENTERED IN TO AN AMENDMENT OF THE CAO TO
ADDRESS THE NON-COMPLIANCE WITH THE VOC CAP.


 


3.             ON FEBRUARY 23, 2010 MGP AND KDHE HELD A MEETING TO ADDRESS
INCREASED PRODUCTION AT MGP’S FACILITY.  MGP NOTED THAT THE INCREASED PRODUCTION
HAS CAUSED MORE VOCS TO ENTER INTO THE COOLING TOWER WATER AND COULD CAUSE MGP
TO EXCEED THE VOC CAP.  MGP HAS AGREED TO AMEND PARAGRAPH 29 OF THE CAO AND
DEVELOP A COMPLIANCE PLAN, WHICH INCLUDES A SPECIFIC TIMELINE TO REPLACE THE
EXISTING COOLING TOWERS WITH A NEW WATER COOLING SYSTEM.


 


4.             PARAGRAPH 29 SHALL BE AMENDED TO READ; SOURCE-WIDE VOC EMISSION
CAP:  MGP SHALL ACCEPT SOURCE-WIDE ALLOWABLE EMISSION CAPS FOR THE FACILITY
EQUIVALENT TO 95 TPY FOR VOCS FOR A PERIOD OF TWENTY-FOUR MONTHS OR UNTIL
TERMINATION OF THIS CAO WHICHEVER IS LATER.  BEGINNING APRIL 1, 2007, MGP SHALL
CONTINUALLY OPERATE THE FACILITY SO AS NOT TO EXCEED THE SOURCE-WIDE ALLOWABLE
EMISSION CAP OF 95 TPY FOR VOCS BASED ON A 12-MONTH ROLLING SUM, ROLLED MONTHLY,
AND RECORDED MONTHLY.  FOR THE FIRST ELEVEN MONTHS, BEGINNING APRIL 1, 2007,
COMPLIANCE WITH THE 12-MONTH ROLLING SUM WILL BE DEMONSTRATED BASED ON A
SCHEDULE TO MEET APPLICABLE EMISSION CAPS AS SET FORTH IN THE APPROVED CTP.  TO
DEMONSTRATE COMPLIANCE WITH THE VOC CAP, MGP SHALL REPLACE THE EXISTING COOLING
TOWERS, RESULTING IN A SIGNIFICANT VOC REDUCTION.  MGP SHALL FOLLOW THE TIMELINE
AND SUBMIT MONTHLY PROGRESS REPORTS.  THE MONTHLY PROGRESS REPORTS SHALL BE
POSTMARKED NO LATER THAN 30 DAYS AFTER THE LAST DAY OF THE MONTH.  THE FIRST
REPORT IS DUE MAY 30, 2010 COVERING APRIL 1, 2010 TO APRIL 30, 2010.  MGP MAY
DISCONTINUE THE MONTHLY REPORTS UPON WRITTEN NOTIFICATION FROM KDHE.  THE
PROGRESS REPORT SHALL CONTAIN INFORMATION REGARDING THE VOC CAP AND THE
CONSTRUCTION PROGRESS (E.G. VOC CALCULATIONS, PICTURES, EXPLANATION OF DELAYS
ETC.)  THE TIMELINE TO BE FOLLOWED IS:

 

1

--------------------------------------------------------------------------------



 


A.            OBTAIN PROJECT FUNDING NO LATER THAN JUNE 30, 2010;


 


B.            OBTAIN A CONSTRUCTION CONTRACT NO LATER THAN JULY 30, 2010;


 


C.            BREAK GROUND ON PROJECT NO LATER THAN SEPTEMBER 30, 2010;


 


D.            BEGIN COMMISSIONING NEW COOLING SYSTEM NO LATER THAN JUNE 30,
2011; AND


 


E.             FINISH PROJECT AND BEGIN FULL-TIME OPERATION NO LATER THAN
SEPTEMBER 30, 2011.


 


5.             NO OTHER REQUIREMENTS OR CONDITIONS CONTAINED WITHIN THE CAO FOR
CASE NO. 04-E-0034 ARE AMENDED OR CHANGED BY THIS AMENDMENT 2.


 


6.             NOTHING IN THIS AMENDMENT 2 TO THE CAO SHALL BE CONSIDERED AN
ADMISSION OF ANY FACT OR AN ACKNOWLEDGEMENT OF ANY LIABILITY BY MGP.

 

STIPULATED PENALTIES

 


7.             MGP SHALL BE LIABLE FOR STIPULATED PENALTIES FOR THE FAILURE TO
COMPLY WITH THE TERMS OF THE CAO, AS PROVIDED HEREIN.  FOR THE PURPOSES OF THIS
SECTION, COMPLIANCE SHALL MEAN TIMELY AND COMPLETE PERFORMANCE IN ACCORDANCE
WITH THE CAO.  IF FOR ANY REASON THE COMPLIANCE WITH EMISSION LIMITS, OR
SUBMISSION OF ANY DOCUMENTS IS DELAYED BEYOND THE DATES SET FORTH IN THIS CAO,
THEN UPON WRITTEN DEMAND BY KDHE, MGP AGREES TO PAY ADDITIONAL PENALTIES AS
FOLLOWS:


 


A.            FOR FAILURE TO SUBMIT OR MAINTAIN COMPLIANCE WITH THE SOURCE-WIDE
ALLOWABLE EMISSION CAP OF 95 TPY FOR VOCS BASED ON A 12-MONTH ROLLING SUM,
ROLLED MONTHLY, AND RECORDED MONTHLY IN PARAGRAPH 4 OF THIS CAO AMENDMENT 2,
WILL RESULT IN A $5,000 CIVIL PENALTY FOR EACH MONTH THE 12-MONTH ROLLING
AVERAGE EXCEEDS THE 95 TON VOC CAP.


 


B.            FOR FAILURE TO MEET THE DATES AS SPECIFIED OUTLINED IN THE
TIMELINE OR SUBMIT MONTHLY REPORTS BY THE END OF EACH MONTH IN PARAGRAPH 4 OF
THIS AMENDMENT 2 OF THE CAO, EVERY DAY PAST THE DUE DATE A $1,000 PENALTY WILL
BE ASSESSED.


 


8.             THE SECRETARY OF HEALTH AND ENVIRONMENT HAS REVIEWED AMENDMENT 2
TO THE CAO AND FINDS THAT THE ACTION OF THIS AMENDMENT 2 IS CONSISTENT WITH THE
KANSAS AIR QUALITY ACT AND RULES AND REGULATIONS.  AN EXECUTED COPY WILL BE
PROVIDED TO MGP UPON SIGNATURE OF THE SECRETARY AND THE SIGNED AGREEMENT WILL
CONSTITUTE THE FINAL ORDER OF THE SECRETARY IN THIS MANNER.

 

/s/ Roderick L. Bremby

 

/s/ David E. Rindom

Roderick L. Bremby, Secretary

 

David E. Rindom, VP of HR

Kansas Department of Health

 

MGP Ingredients, Inc.

And Environment

 

 

 

 

 

Date: 5/20/2010

 

Date: 5/14/10

 

2

--------------------------------------------------------------------------------